Title: List of Nominations, 2 December 1807
From: Jefferson, Thomas
To: 


                        
                            
                        ca. 2 Dec. 1807
                     
                        
                        
                     
                        
                           
                           Andrews John
                        
                        
                           + 
                           Baird George
                        
                        
                           
                           Beatty Z. A.
                        
                        
                           
                           Brown Ethan Allen
                        
                        
                           
                           Brown John
                        
                        
                           + 
                           Carter Richard
                        
                        
                           
                           Delaplaine Joseph.
                        
                        
                           +
                           Gibson Thos.
                        
                        
                           
                           Glover Elias.
                        
                        
                           
                           Goforth Wm. junr.
                        
                        
                           
                           Gordon George
                        
                        
                           
                           Henderson Thos.
                        
                        
                           +
                           Hough Benj.
                        
                        
                           + 
                           Irvine Callendar
                        
                        
                           +
                           Jenkinson Isaac
                        
                        
                           +
                           Johnson Thomas
                        
                        
                           
                           Ludlow Wm.
                        
                        
                           +
                           Mc.Kennan Wm.
                        
                        
                           
                           Miller Edward
                        
                        
                           +
                           Milligan of Steubenville
                        
                        
                           +
                           Nourse Michael
                        
                        
                           +
                           Pritchard James.
                        
                        
                           +
                           Sedfield Elnathan
                           
                        
                        
                           
                           Sillman John.
                        
                        
                           
                           Sloan James
                        
                        
                           +
                           Sloan John
                        
                        
                           + 
                           Smith S. H. Jones
                        
                        
                           
                           Sprigg Wm.
                        
                        
                           
                           Stubbs Robert
                        
                        
                           
                           Symmes Daniel
                        
                        
                           
                           
                              Ternehill Zachariah A.
                           
                        
                        
                           
                           Thomas Richard S.
                        
                        
                           
                           Thompson Erasmuth K.
                        
                        
                           
                           Tiffin Edward
                        
                     
                  
                  + these are for the Northern ld. office Ohio
                        
                            
                        
                    